Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 1 of 19 PageID 80272




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

  IN RE:
  FUNDAMENTAL LONG TERM CARE, INC.,

            Debtor.
  ______________________________/

  ESTATE OF ARLENE TOWNSEND,
  ESTATE OF ELVIRA NUNZIATA,
  ESTATE OF JAMES HENRY JONES,
  ESTATE OF JOSEPH WEBB,
  ESTATE OF OPAL LEE SASSER,
  and ESTATE OF JUANITA JACKSON,

              Appellants,
                                       Case No.       8:20-cv-956-T-33
  v.                                   Bankr. No.     8:11-bk-22258-MGW

  SHUMAKER, LOOP & KENDRICK, LLP,

            Appellee.
  ______________________________/

                                    ORDER

        This cause is before the Court on appeal from the United

  States Bankruptcy Court for the Middle District of Florida.

  Appellants,    Estate     of   Arlene   Townsend,   Estate   of    Elvira

  Nunziata, Estate of James Henry Jones, Estate of Joseph Webb,

  Estate of Opal Lee Sasser, and Estate of Juanita Jackson (the

  Estates), are probate estates of six deceased nursing home

  residents and are creditors of Debtor, Fundamental Long Term

  Care,   Inc.   In   the    context      of   Fundamental’s   Chapter     7

  bankruptcy     proceeding,     the   Estates    seek   review     of   the
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 2 of 19 PageID 80273




  Bankruptcy Court’s Order on Remand from Appeal of Order on

  the    Motion   to   Disqualify   Steven   M.   Berman,    Esquire   and

  Shumaker, Loop & Kendrick, LLP (Shumaker) as Counsel to the

  Chapter 7 Trustee Nunc Pro Tunc and for Disgorgement of

  Compensation (Remand Order). (Doc. # 22-37). The appeal is

  fully briefed1 (Doc. ## 21, 29, 34) and ripe for review. For

  the reasons that follow, the Court affirms the Bankruptcy

  Court’s Remand Order.

  I.     Background

         This Court has previously summarized the complex factual

  history underlying this litigation, which has been ongoing

  for over a decade. In re Fundamental Long Term Care, Inc.,

  No. 8:19-cv-2176-T-33, 2020 WL 954982 (M.D. Fla. Feb. 27,

  2020). Suffice it to say, beginning in 2004, the Estates filed

  several wrongful death actions against Trans Health Care,

  Inc.    (THI)   and    Trans   Health   Management,       Inc.   (THMI),

  companies tied to a vast nursing home network. Id. The suits

  collectively resulted in $1 billion in empty-chair judgments.

  In re Fundamental Long Term Care, Inc., 873 F.3d 1325, 1329



  1  The Court declines the Appellants’ request for oral
  argument. (Doc. # 21 at 9). As noted in this Court’s prior
  order, the issues have been competently and extensively
  briefed by both sides and the Court is familiar with the
  history of the case.


                                     2
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 3 of 19 PageID 80274




  (11th Cir. 2017). This Chapter 7 involuntary bankruptcy case

  followed.

        Shumaker was employed in the bankruptcy case as special

  litigation counsel to the Chapter 7 trustee pursuant to 11

  U.S.C. § 327(a). (Doc. # 22-37 at 4). Two years after Shumaker

  withdrew from representing the trustee, the Estates filed a

  Motion to Disqualify Steven M. Berman and Shumaker as Counsel

  to the Chapter 7 Trustee Nunc Pro Tunc and for Disgorgement

  of Compensation (Motion to Disqualify). (Doc. # 14-408).

        In the Motion to Disqualify, the Estates argued that

  Shumaker had a long-standing relationship with Healthcare

  REIT,   Inc.   n/k/a    Welltower,       Inc.   (HCN),   a   real   estate

  investment trust. (Id. at 3). At the time of the bankruptcy

  proceedings, Shumaker had acted as HCN’s general counsel for

  over thirty years. (Id.).

        HCN owned and leased the real property to some of the

  nursing    homes     involved   in    the   wrongful     death   actions.

  Specifically, HNC had connections to THI, THMI, and the

  related company THI Holdings, all of which were litigation

  targets   in   the    underlying     bankruptcy    proceedings.     In   re

  Fundamental Long Term Care, Inc., 2020 WL 954982, at *5. HCN

  also had connections with Lyric Health Care, LLC and Lyric

  Health Care Holdings III, Inc. (collectively, Lyric) and


                                       3
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 4 of 19 PageID 80275




  Health Quality Management, Inc. (HQM), which operated the

  nursing homes where some of the deceased residents lived. Id.

        The    Estates     argued       that        (1)     these     connections

  constituted       representations            of         adverse      interests,

  disqualifying Shumaker under Section 327(a), and (2) Shumaker

  violated Rule 2014 by failing to disclose these connections

  in its initial declaration of disinterestedness. (Doc. # 14-

  408).

        The Bankruptcy Court denied the Motion to Disqualify

  (Disqualification Order) on August 21, 2019, finding that

  Shumaker    did   not   possess   a       disqualifying         interest      under

  Section 327(a) and that Shumaker’s omissions in the initial

  disclosures did not violate Rule 2014. In re Fundamental Long

  Term Care, Inc., 605 B.R. 249 (Bankr. M.D. Fla. 2019), aff’d

  in part, vacated in part, remanded, No. 8:19-cv-2176-T-33,

  2020 WL 954982 (M.D. Fla. Feb. 27, 2020). The Estates appealed

  the decision.

        On    appeal,     this   Court       adopted        and     affirmed     the

  Disqualification Order “in all respects except to the extent

  the Bankruptcy Court found no violation of the disclosure

  requirements of Rule 2014.” In re Fundamental Long Term Care,

  Inc., 2020 WL 954982, at *13. This Court held that the

  Bankruptcy    Court,     as    fact-finder,         did    not     err   in    the


                                        4
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 5 of 19 PageID 80276




  conclusion there was no “intentional, knowing failure to

  disclose by Shumaker of [potential conflicts].” Id. at *12.

  But the Disqualification Order was silent as to whether the

  Bankruptcy Court considered the possibility of a negligent or

  inadvertent nondisclosure. Id.

        “Courts in this Circuit and others have traditionally

  recognized that an ‘[i]nadvertent, unintentional or negligent

  failure to disclose does not vitiate the violation of the

  Rule.’” Id. Accordingly, this Court vacated the Bankruptcy

  Court’s   ruling    that    there   was   no   Rule    2014   disclosure

  violation and remanded the matter to the Bankruptcy Court to

  determine,    in    the     first   instance,     if    there    was   an

  unintentional, negligent and/or inadvertent nondisclosure by

  Shumaker. Id. at * 13. Additionally, the Court held that if

  the   Bankruptcy    Court    determined    a    Rule   2014     violation

  occurred, to then determine whether and what type of sanction

  was warranted. Id.

        On remand, the Bankruptcy Court found that Shumaker

  “inadvertently and non-negligently failed to disclose all of

  its   connections    with     the   Debtor,     creditors,      or   other

  interested parties in this case,” but that no sanction was

  warranted. (Doc. # 22-37 at 3).




                                      5
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 6 of 19 PageID 80277




        The    Estates     appeal    this     finding,    arguing   that     the

  Bankruptcy Court abused its discretion by (1) denying the

  Estates the opportunity to conduct discovery on remand, and

  (2) determining on remand that Shumaker’s violations were

  inadvertent and non-negligent. (Doc. # 21).

  II.   Standard of Review

        The District Court functions as an appellate court in

  reviewing decisions of the Bankruptcy Court. In re Colortex

  Indus.,     Inc.,   19   F.3d     1371,   1374   (11th    Cir.    1994).    “A

  bankruptcy court’s ruling about the employment of counsel is

  reviewed for abuse of discretion.” Forizs & Dogali, P.A. v.

  Siegel, No. 8:12-cv-253-T-23, 2012 WL 4356266, at *2 (M.D.

  Fla. Sept. 24, 2012) (citing Blumenthal v. Myers, 426 B.R.

  796, 799 (B.A.P. 8th Cir. 2010). This Court reviews the

  Bankruptcy Court’s legal conclusions de novo but must accept

  the   Bankruptcy    Court’s       factual    findings    unless    they    are

  clearly erroneous. Rush v. JLJ Inc. (In re JLJ Inc.), 988

  F.2d 1112, 1116 (11th Cir. 1993).

        The District Court reviews a bankruptcy order pertaining

  to attorney’s fees for abuse of discretion. Matter of U.S.

  Golf Corp., 639 F.2d 1197 (5th Cir. 1981). Similarly, a

  bankruptcy court’s order on disgorgement and/or sanctions is

  reviewed for abuse of discretion. In re Stewart, 600 B.R.


                                        6
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 7 of 19 PageID 80278




  425, 431 (B.A.P. 10th Cir. 2019) (citing Jensen v. U.S. Tr.

  (In re Smitty’s Truck Stop, Inc., 210 B.R. 844, 846 (10th

  Cir. BAP 1997)). “An abuse of discretion occurs if the judge

  fails to apply the proper legal standard or to follow proper

  procedures in making the determination or bases an award upon

  findings of fact that are clearly erroneous.” In re Prince,

  40 F.3d 356, 359 (11th Cir. 1994) (internal quotations and

  citations omitted).

  III. Analysis

        On appeal, the Estates raise two alleged errors they

  claim      merit    reversal.      First,       the   Estates     contend     the

  Bankruptcy        Court   failed    to    follow      proper    procedures    by

  denying the Estates the opportunity to conduct discovery on

  remand and declining to hold an evidentiary hearing. (Doc. #

  21 at 10). Second, the Estates argue that the Bankruptcy Court

  applied     the    incorrect      legal       standard   in    concluding    that

  Shumaker’s        omission   was    non-negligent.        (Id.).    The     Court

  addresses each argument in turn.

        A.     The Bankruptcy Court Followed Proper Procedures

               1.      Discovery

        The    Estates      argue    the    Bankruptcy      Court    abused    its

  discretion by denying the opportunity to conduct discovery on

  remand. (Id. at 34).


                                            7
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 8 of 19 PageID 80279




         This Court previously held that the Bankruptcy Court had

  a sufficient record to conclude there was no intentional

  violation of Rule 2014. In re Fundamental Long Term Care,

  Inc., 2020 WL 954982, at *11. But the Estates point out that,

  on remand, the Bankruptcy Court was tasked with determining

  if there was an unintentional, negligent, or inadvertent

  nondisclosure. (Doc. # 21 at 35). According to the Estates,

  this inquiry was “very different from the one that previously

  confronted      the   Bankruptcy      Court,”     and    the   record    was

  insufficient for the Bankruptcy Court to rule on the issue of

  negligence. Therefore, according to the Estates, the decision

  not to reopen discovery constituted an abuse of discretion.

         Courts   review     issues     regarding    the    scope     of   and

  opportunity for discovery for abuse of discretion. In re Piper

  Aircraft Corp., 362 F.3d 736, 738 (11th Cir. 2004). Federal

  Rule   of    Civil    Procedure     26(b)(1)    states    that    “[u]nless

  otherwise limited by court order,” a court has the discretion

  to   limit    discovery.    Bankruptcy     Rule    9014(c)       contains   a

  similar rule that applies to “contested matters.” In re

  Tollefson, No. BR 13-24681 TBM, 2015 WL 3897533, at *8 (Bankr.

  D. Colo. May 13, 2015).

         The Bankruptcy Court did not err in limiting discovery

  on remand. The underlying litigation spans years, and the


                                        8
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 9 of 19 PageID 80280




  Bankruptcy Court is intimately familiar with the factual and

  procedural history of the case. Discovery was voluminous, as

  evidenced     by    the      Estate’s        thirty-seven-page       Motion   to

  Disqualify and thirty-four attached exhibits, consisting of

  hundreds of pages. (Doc. # 14-408). Shumaker’s response also

  exceeded     thirty        pages   and       contained    nineteen     attached

  exhibits. (Doc. # 14-453).

        A negligence inquiry may differ from an intentionality

  inquiry, but these filings indicate the parties extensively

  briefed all facets of disqualification. The record provided

  the Bankruptcy Court with a thorough history of Shumaker’s

  relationship with HCN, including the nature of previous legal

  representations, the precise legal tasks Shumaker performed

  for HCN, and how HCN affected Shumaker’s conflict checks.

  (Doc.   #   22-37     at    14-17).      The   record    likewise     contained

  detailed information on Shumaker’s interactions with Lyric

  and HQM, and how those entities appeared in the conflict

  system. (Id.). The Bankruptcy Court was well within its

  discretion to base its decision on this information and to

  limit discovery it deemed unnecessary.

              2.      Hearing

        Likewise, the Court finds there was no error in the

  Bankruptcy    Court’s        decision        not   to   hold   an   evidentiary


                                           9
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 10 of 19 PageID 80281




   hearing. The Estates contend that “[u]nder the plain language

   of Bankruptcy Rule of Procedure 9014(c),” the Estates were

   entitled to an evidentiary hearing on the material factual

   disputes       surrounding    Shumaker’s         failure      to    disclose     its

   connections. (Doc. # 34 at 18).

          A district court reviews for abuse of discretion a

   bankruptcy court’s decision not to conduct an evidentiary

   hearing. Deutsche Bank Nat’l Tr. Co. v. Jackson, Case No.

   9:15-cv-81506-RLR, 2016 WL 5390594, at *6 (S.D. Fla. Sept.

   27,    2016)    (citation     omitted).       “The     U.S.    Bankruptcy       Code

   defines the phrase ‘after notice and a hearing’ and similar

   phrases    as     requiring       such   notice        and    hearings    as    are

   appropriate under the particular circumstances. 11 U.S.C. §

   102(1)(A).      These    terms     permit       flexibility        regarding    the

   occasions       in    which   a   full    hearing       is    required,     while

   [e]nsuring that all persons who should have notice receive

   it.”    Int’l        Transactions,       Ltd.     v.    Embotelladora          Agral

   Regiomontana, SA de CV, 347 F.3d 589, 594 (5th Cir. 2003)

   (citing Collier on Bankruptcy, (15th ed.) ¶ 102.02).

          Accordingly, a bankruptcy judge “does not abuse her

   discretion       in    reaching     a    decision       without      holding     an

   evidentiary hearing where the record provided ample evidence

   on which the court could make such a decision.” In re Garcia,


                                            10
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 11 of 19 PageID 80282




   532 B.R. 173, 182 (B.A.P. 1st Cir. 2015) (citing Rockstone

   Capital LLC v. Metal, 508 B.R. 552, 559 (E.D.N.Y. 2014).

   Indeed, “it is unnecessary to conduct an evidentiary hearing

   on a contested matter unless there are disputed issues of

   material fact that a Bankruptcy Court cannot decide based on

   the record.” In re AMR Corp., 490 B.R. 470, 479 (S.D.N.Y.

   2013).

        Here, a formal evidentiary hearing was not warranted.

   The parties’ extensive filings provided ample evidence from

   which    the    Bankruptcy    Court       could    make        a   decision.   The

   Bankruptcy Court did not abuse its discretion by ruling on

   these    filings,    rather       than   holding      a    formal    evidentiary

   hearing.

        B.        Finding the Disclosure to be Non-Negligent

                  1.   Legal Standard

        Federal Rule of Bankruptcy Procedure 2014 requires any

   professional applying for employment to set forth in “a

   verified statement . . . the person’s connections with the

   debtor,    creditors,       any     other     party       in   interest,    their

   respective      attorneys     and    accountants,          the     United   States

   trustee, or any person employed in the office of the United

   States trustee.” Fed. R. Bankr. P. 2014(a). An applicant must

   disclose all connections regardless of whether they give rise


                                            11
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 12 of 19 PageID 80283




   to a disqualifying interest under Section 327(a). In re Gulf

   Coast Orthopedic Ctr., 265 B.R. 318, 323 (Bankr. M.D. Fla.

   2001). An “[i]nadvertent, unintentional or negligent failure

   to disclose does not vitiate the violation of the Rule.” Id.

          On remand, this Court charged the Bankruptcy Court with

   evaluating Shumaker’s failure to disclose its connections to

   HCN, Lyric, and HQM “under a negligence lens” to determine

   whether Shumaker made an unintentional, negligent, and/or

   inadvertent nondisclosure. In re Fundamental Long Term Care,

   Inc., 2020 WL 954982, at *12-*13.

          The Bankruptcy Court noted that “[c]ase authority does

   not explain what constitutes a ‘negligent’ nondisclosure for

   purposes of Rule 2014.” (Doc. # 22-37 at 13). Therefore, the

   Bankruptcy Court equated a negligent omission under Rule 2014

   to a negligent misrepresentation under Florida law. Under

   this    standard,      “a    misrepresentation   is    negligent    under

   Florida    law   if    the    representor    ‘should    have   known   the

   representation was false.’” (Id.).

          The Estates argue that use of this standard was an abuse

   of discretion because the Court instructed the Bankruptcy

   Court     to   determine      whether     Shumaker’s    omissions      were

   negligent,       not    whether      Shumaker    made     a    negligent

   misrepresentation under Florida law. (Doc. # 21 at 42-43).


                                        12
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 13 of 19 PageID 80284




   According to the Estates, Shumaker had an affirmative duty to

   disclose any relevant connections, therefore the correct

   analysis    should   have     been        one   of   reasonableness.   By

   “erroneously appl[ying] the elements of the fraud-based tort

   of negligent misrepresentation,” rather than conducting a

   reasonableness analysis, the Estates claim the Bankruptcy

   Court abused its discretion. (Id. at 38).

        As an initial matter, the Court disagrees with the

   Estates’ characterization of the Bankruptcy Court’s opinion.

   The Estates argue that the Bankruptcy Court focused “almost

   entirely on [Shumaker’s] asserted lack of knowledge,” but

   Shumaker’s “purported lack of its undisclosed connections is

   not determinative to a negligence analysis.” (Id. at 43).

   Therefore, according to the Estates, the Bankruptcy Court

   used an incorrect legal standard because it “never analyzed

   the reasonableness of [Shumaker’s] asserted lack of knowledge

   under the circumstances.” (Id. at 44).

        But   the   Bankruptcy    Court        specifically   examined    the

   circumstances under which Shumaker failed to disclose its

   connections. (Doc. # 22-37 at 16-17). In concluding that the

   omission was not the result of negligence, the Bankruptcy

   Court not only considered what Shumaker purportedly knew

   through its conflict check system, but also noted that (1)


                                        13
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 14 of 19 PageID 80285




   Shumaker       never       represented       HCN     in     any    pre-bankruptcy

   litigation involving the Estates, (2) HCN never surfaced as

   a     target    in       the    bankruptcy        action    despite        exhaustive

   discovery      on    potential       targets,       and     (3)    Shumaker        never

   represented Lyric or HQM, but only dealt with them in an

   adverse posture as counsel for their landlords. (Id.).

          Based on Shumaker’s purported knowledge at the time of

   the    omissions,         and    these     surrounding       circumstances,          the

   Bankruptcy Court held that the omissions were not made under

   circumstances in which Shumaker “should have known of the

   requirement         to    disclose.”        (Id.).       Therefore,        the     Court

   disagrees with the Estates’ contention that the Bankruptcy

   Court entirely eschewed the issue of reasonableness. The

   Bankruptcy Court considered the circumstances in which the

   omission was made and concluded that under the circumstances,

   the omission was “not the result of negligence.” (Id.).

          The     Court      disagrees        that    the     use    of   a    negligent

   misrepresentation               standard     constituted          an       abuse     of

   discretion. As noted by the Bankruptcy Court, no case law

   explains what constitutes a negligent nondisclosure under

   Rule 2014. (Doc. # 22-37 at 13). Even the Estates’ cited case

   law states that there is “no clear definition of [the term

   negligence] in the context of discovery misconduct.” (Doc. #


                                               14
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 15 of 19 PageID 80286




   21 at 43 n. 5). Therefore, the Court cannot say that the

   Bankruptcy Court used a clearly incorrect legal standard in

   evaluating          Shumaker’s            omissions      as         negligent

   misrepresentations.

          Rather, the Court finds that the Bankruptcy Court’s use

   of a negligent misrepresentation standard was consistent with

   the instructions it was given on remand. This Court directed

   the    Bankruptcy     Court    to    examine       whether    there    was    an

   “unintentional, negligent and/or inadvertent nondisclosure by

   Shumaker.” In re Fundamental Long Term Care, Inc., 2020 WL

   954982,   at   *13.    By     definition,     failing    to    disclose      all

   relevant connections would be a negligent misrepresentation

   by    omission.   Therefore,        the    Court    cannot    say     that   the

   Bankruptcy Court erred in evaluating Shumaker’s omission

   under a negligent misrepresentation standard.

          Additionally, the Court agrees with Shumaker that the

   use of the negligent misrepresentation legal standard is

   consistent with the purpose of Rule 2014. Rule 2014 requires

   an applicant to “state the specific facts showing . . . to

   the best of the applicant’s knowledge, all of the person’s

   connections with the debtor, creditors, any other party in

   interest, their respective attorneys and accountants, the

   United States trustee, or any person employed in the office


                                         15
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 16 of 19 PageID 80287




   of the United States trustee.” Fed. R. Bankr. P. 2014(a).

   Courts have held that this rule does not require attorneys to

   raise “every conceivable interpretation of its connections

   and possible consequence resulting from the connections, as

   well as a prediction of the outcome of any litigation that

   may result from, or be related to, the referenced connection.”

   In re Enron Corp., No. 01-16034(AJG), 2002 WL 32034346, at *5

   (Bankr. S.D.N.Y. May 23, 2002), aff’d, No. 02 CIV. 5638 (BSJ),

   2003 WL 223455 (S.D.N.Y. Feb. 3, 2003).

         Indeed, Rule 2014 should not prove so “impossible [a]

   task” as to subject attorneys to “endless litigation over

   what would be enough.” Id. Instead, the purpose is to disclose

   all   relevant    connections   “so   as   to   subject       potentially

   adverse interests to review before employment is approved.”

   In re Baron’s Stores, Inc., No. 97-25645-BKC-PGH, 2007 WL

   1120296, at *13 (Bankr. S.D. Fla. Apr. 12, 2007), aff’d, No.

   07-60770-CIV, 2008 WL 11399692 (S.D. Fla. Jan. 7, 2008),

   aff’d, 307 F. App’x 396 (11th Cir. 2009) (internal citations

   omitted).

         Examining    Shumaker’s     omission      under     a     negligent

   misrepresentation standard (that is, whether Shumaker omitted

   the connections under circumstances in which it “ought to

   have known of its falsity”) is consistent with this purpose.


                                    16
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 17 of 19 PageID 80288




   Therefore, the Bankruptcy Court’s reliance on this standard

   was not an abuse of discretion.

              2.    Findings as a Matter of Law

        Additionally, the Estates argue the facts show that

   Shumaker negligently failed to disclose its connections.

   (Doc. # 21 at 47). Specifically, the Estates cite Shumaker’s

   long-standing representation of HCN, which included preparing

   the master lease agreement between HCN and Lyric, responding

   to interrogatories and preparing an affidavit seeking summary

   judgment on behalf of HCN in the Townsend Estate’s state-

   court lawsuit, representing HCN in the 2006 transaction with

   THI Enterprise, negotiating a landlord waiver between HCN and

   THI, and representing HCN in connection to the 2008 sale of

   THI’s remaining assets. (Doc. # 34 at 14-15). The Estates

   also point out that Shumaker was paid fees by Lyric and HQM,

   completed litigation work for HQM, and worked on the licensing

   for Lyric-affiliated nursing homes. (Doc. # 21 at 47).

        Shumaker reiterates that (1) HCN was not a party to any

   lawsuit brought by the Estates at the time the bankruptcy

   case was filed, nor was HCN ever a target of the bankruptcy

   litigation, (2) Lyric was never a client of Shumaker, nor was

   it a target of any bankruptcy litigation, and (3) Shumaker




                                    17
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 18 of 19 PageID 80289




   never represented HQM or had it as a client, nor was it a

   target in the bankruptcy litigation. (Doc. # 29 at 29-30).

          Based on this information, the Bankruptcy Court found

   that there was no evidence showing Shumaker disregarded any

   red flags that should have alerted it to the connections, or

   that the conflict system was inherently flawed, or that

   Shumaker maintained the conflict system in a manner that

   reflects poor intra-firm communication and data input. (Doc.

   # 22-37 at 17-18). Accordingly, the Bankruptcy Court found

   that the failure to disclose the connections did not occur

   under circumstances in which Shumaker should have known of

   the requirement to disclose. Instead, Shumaker, under the

   circumstances,     could       not     have   known        that   its     remote

   connections     were    subject      to     disclosure,       therefore      the

   omission was not negligent. (Id.).

          It is not this Court’s role to make factual findings or

   draw inferences from the facts. See In re Cornelison, 901

   F.2d   1073,   1075    (11th    Cir.      1990)   (district       court    which

   functions in an appellate capacity in a bankruptcy appeal may

   not make independent factual findings). Here, the Bankruptcy

   Court,   as    fact-finder,      did    not   err     in    concluding      that

   Shumaker’s omission was non-negligent and inadvertent. This




                                          18
Case 8:20-cv-00956-VMC Document 35 Filed 01/22/21 Page 19 of 19 PageID 80290




   Court cannot say that the Bankruptcy Court’s factual findings

   in this regard were clearly erroneous.

        Accordingly, it is now

        ORDERED, ADJUDGED, and DECREED:

        The Bankruptcy Court’s April 16, 2020, Order on Remand

   from Appeal of Order Denying the Motion to Disqualify Steven

   M. Berman, Esquire and Shumaker, Loop & Kendrick, LLP as

   Counsel to the Chapter 7 Trustee Nunc Pro Tunc and for

   Disgorgement of Compensation (Doc. # 2277) is AFFIRMED. The

   Clerk is directed to transmit a copy of this Order to the

   Bankruptcy Court and thereafter close this case.

        DONE and ORDERED in Chambers in Tampa, Florida, this

   22nd day of January, 2021.




                                    19
